PER CURIAM.
Judgment modified by striking therefrom that part which adjudges that Fred C. Hill and Barney M. Stebbins, as exeeutors and trustees under the will of Ralph L. Goodrich, deceased, are entitled to take and hold the fund produced by the payment of the mortgage or by the sale on foreclosure, and also by striking therefrom that part which restrains the plaintiff from paying over or passing said fund, or any part thereof, out of his hands or beyond the jurisdiction of the court, until the further order of this court, and, as so modified, with the order substituting the plaintiff, affirmed, without costs to either party.